Citation Nr: 1112155	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  He also reports prior active service beginning in December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.  

The claim was remanded by the Board in March 2008 and October 2009 for additional development and to address due process concerns.  The actions undertaken by the RO/Appeals Management Center (AMC) will be discussed in greater detail below.  


FINDING OF FACT

The Veteran's hypertension is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For certain chronic disorders, such as hypertension, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has hypertension as a result of active service and seeks entitlement to service connection on a presumptive basis.  He reports that he did not have high blood pressure when he entered service and that when he tried to enter the Air Force Reserves within a few months of his August 1972 discharge from active duty, he was refused because he had developed high blood pressure.  The Veteran indicates that the Reserve entrance examination was conducted at MacDill Air Force Base, that he has been treated for high blood pressure ever since, and that he has been treated with continuous medication for hypertension since he was diagnosed at that time.  He has provided information as to private treatment he received after he was refused by the Air Force Reserves while indicating that many of those records are not available.  See October 2002 statement in support of claim; October 2002 VA Form 21-4138; June 2004 notice of disagreement; August 2005 VA Form 9; January 2009 statement in support of claim.  

Several lay statements have been submitted in support of the Veteran's claim.  In a June 2004 statement, his female companion, J.W., reported that she had known the Veteran since 1991 and had personal knowledge of his chronic and disabling health problems relating to hypertension.  J.W. indicated that the Veteran dealt with hypertension that was very difficult to maintain at a normal level on a daily basis, that he monitored his blood pressure a number of times per day, and that he took three and sometimes four or five medications to try and control the unpredictable high readings.  She reports that she has driven the Veteran to doctors and urgent care facilities when his blood pressure readings got too high, even on medication, and also reports that the Veteran has lost time from work due to elevated blood pressure.  J.W. asserts that the Veteran explained to her when they first met that he learned he had hypertension when he attempted to join the Air Force Reserves and that he had been denied entrance because of this condition.  It was then that he sought treatment, which had been ongoing.  

In a June 2004 statement, the Veteran's brother, C.D.W., reported that he had first-hand knowledge regarding the Veteran's attempt to enter the Air Force Reserves shortly after his discharge from active duty in 1972 and his subsequent denial to do so due to his sustained hypertension.  The Veteran's brother asserts that he was in the Coast Guard Reserves in Tampa at that time and that he and the Veteran had had several discussions regarding the Veteran's future plans for joining the Air Force Reserves, which he had encouraged the Veteran to do.  C.D.W. recalled that when the Veteran went for his physical at MacDill Air Force Base, the Veteran told him that his blood pressure registered high and he was requested to have it recorded for a period and return it to MacDill.  The Veteran's brother reports that he told the Veteran that it was probably just a temporary high reading since neither he nor the Veteran's other brother had ever had hypertension and since he had just been discharged from the Air Force and had never been told that he had high blood pressure.  C.D.W. asserts that hypertension has been a serious and chronic health problem for the Veteran since that time, and continues to be so at present.

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, either high blood pressure and/or hypertension.  At the time of his August 1972 separation examination, the Veteran denied high or low blood pressure, clinical evaluation of his heart and vascular system was normal, his blood pressure was recorded as 122/86, and there were no findings of either high blood pressure or hypertension made by the examining physician.  See reports of medical examination and history.  

At this juncture, the Board notes that several unsuccessful attempts have been made to obtain the entrance examination for the Air Force Reserves that occurred shortly after the Veteran's August 1972 discharge from active duty at MacDill Air Force Base.  See e.g., September 2008 VA Form 3101 from the National Personnel Records Center (NPRC); November 2009 response from the Air Reserve Personnel Center (HQ ARPC).  

The post-service medical evidence of record, to include both VA and private treatment records, definitively establishes that the Veteran has hypertension.  The Veteran underwent a VA compensation and pension (C&P) hypertension examination in May 2010, at which time his claims folder and medical records were reviewed.  He reported the onset of hypertension in 1972 and asserted that he got out of service in August 1972 and that he had a flight physical to enter the Reserves either at the end of 1972 or the beginning of 1973.  The Veteran informed the VA examiner that he could not join the Reserves because of his blood pressure.  He stated that he saw a private physician and was placed on blood pressure medication and that his blood pressure had been very erratic over the years.  It was noted that the Veteran was currently asymptomatic, that the course since onset had been stable, and that his current treatment of several medications had produced a good response.  The Veteran also reported that he went to an emergency room in Jacksonville in 1983 for severe high blood pressure, but was unable to recall which hospital.  He also indicated that he had to get a "kidney scan" the following day but was unable to recall the results or the details of the visit to the emergency room.  

Following a detailed physical examination, the Veteran was diagnosed with essential hypertension.  It was the VA examiner's opinion that it is less likely as not that the Veteran's essential hypertension was caused by or a result of military service, or that it had its onset during military service.  The VA examiner noted that there was no doubt that the Veteran had hypertension and that he was currently on three blood pressure medications from different blood pressure classes to control his hypertension.  The examiner also noted that the question was whether the Veteran developed hypertension while in service or within one year of his discharge from service.  The examiner reported that the Veteran's service treatment records were silent for complaints, diagnosis, or treatment of hypertension and that his blood pressure was normal during the August 1972 discharge physical.  The examiner indicated that s/he could not find information regarding his claim of hypertension in 1972 or 1973 and that the earliest documented hypertension was in 2000, almost 30 years after his discharge from service.  It was this rationale that was used to support the VA examiner's opinion.  

The evidence of record does not support the claim for service connection for hypertension.  As an initial matter, and as discussed above, the Veteran's service treatment records do not reference complaint of, or treatment for, either high blood pressure and/or hypertension, and the May 2010 VA examiner has reported that the Veteran's blood pressure reading at discharge was normal.  As such, there is no evidence to support a finding of a chronic condition in service.  

The Veteran contends that he has experienced high blood pressure continuously since the one-year period after his separation from service.  The Veteran's brother and female companion provided statements supporting of the Veteran's recollection.  However, high blood pressure is not the type of symptom that is subject to lay observation; the measurement of high blood pressure over the years requires medical expertise.  See Neumann v. West, 16 Vet. App. 290 (1998) (unpublished table decision).  Therefore, as the record does not show that the Veteran has medical expertise, and the symptoms alleged are not capable of lay observation, the Veteran is not competent to testify to having experienced continuous symptoms of high blood pressure since the one-year period after his separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The medical evidence shows that hypertension was not diagnosed until nearly 30 years after service.  In addition, the May 2010 VA examiner was of the opinion that it is less likely as not that the Veteran's essential hypertension was caused by or a result of military service, or that it had its onset during military service.  In light of the foregoing medical opinion, which stands uncontradicted in the record, service connection is not warranted for hypertension on either a direct or presumptive basis and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the July 2003 rating decision that is the subject of this appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See October 2002 letter.  The Veteran was provided notice of the appropriate disability rating and effective date of any grant of service connection, as required by Dingess/Hartman, in a March 2006 letter and the claim was readjudicated in supplemental statements of the case dated June 2009 and January 2011.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder and the Veteran was afforded an appropriate VA examination in connection with his claim.  As noted above, the claim was remanded by the Board for additional development and to address due process concerns.  More specifically, in addition to scheduling the Veteran for an appropriate VA examination, the RO/AMC was instructed to obtain additional VA treatment records, to make arrangements to obtain the records of the Veteran's entrance examination for the Air Force Reserves that was conducted at MacDill Air Force Base, and to obtain all medical and legal documents pertaining to the Veteran's application for benefits from the Social Security Administration (SSA).  Review of the claims folder indicates that the additional VA treatment records were obtained and, as noted above, that unsuccessful attempts were made to obtain the Air Force Reserve entrance examination.  In addition, the SSA responded that it could not send the medical records requested and that such records did not exist and that further efforts to obtain them would be futile.  The SSA further noted that there were no medical records, that the person did not file for disability benefits, or that the person filed for disability benefits but no medical records were obtained.  In light of the foregoing, the Board finds that its remand instructions were substantially complied with.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for hypertension is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


